           Case 1:18-cv-07139-LGS Document 150 Filed 03/08/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
 SERENA THOMPSON, et al.,                                     :
                                              Plaintiffs, :
                                                              :
                            -against-                         :    18 Civ. 7139 (LGS)
                                                              :
 CORIZON HEALTH, INC., et al.,                                :          ORDER
                                              Defendants. :
 ------------------------------------------------------------ X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Opinion and Order, dated January 12, 2021, denied summary judgment

to Defendants on Plaintiffs’ claims under the New York City Human Rights Law and New York

Labor Law and Defendants have moved for reconsideration as to some, but not all, Plaintiffs.

        WHEREAS, this action is trial ready. It is hereby

        ORDERED that that due to the limited number of courtrooms available, the jury trial in

this action shall begin on September 13, 2021, at 9:45 a.m. The Court will notify the parties if

that date changes due to limited courtroom availability. It is further

        ORDERED that, with respect to the parties’ anticipated severance motions, by May 17,

2021, (1) Defendant Corizon shall file its severance motion as to Plaintiffs and (2) Physician

Affiliate Group of New York, P.C., the New York City Health and Hospitals Corporation, the

City of New York and the New York City Department of Health and Mental Hygiene (the

“Crossclaim Defendants”) shall collectively file a single severance motion as to Corizon’s

crossclaims against them. By May 31, 2021, (1) Plaintiffs shall collectively file a single

opposition to Corizon’s motion and (2) Corizon shall file an opposition to the Crossclaim

Defendants’ motion. By June 7, 2021, (1) Corizon shall file a reply to Plaintiffs’ opposition and

(2) the Crossclaim Defendants shall collectively file a single reply to Corizon’s opposition. The

parties’ severance briefing shall comply with the Individual Rules, including restrictions on page

limits. It is further
         Case 1:18-cv-07139-LGS Document 150 Filed 03/08/21 Page 2 of 2


       ORDERED that in accordance with and as further provided in Individual Rule IV.B:

       (1) Any motions in limine shall be filed by July 1, 2021. Responses to the motions

shall be filed by July 15, 2021. No replies shall be filed. The parties shall follow the Court’s

Individual Rules regarding such motions.

       (2) Joint requests to charge, voir dire, the verdict form and any memorandum of law, as

provided in the Court’s Individual Rules, shall be filed by August 12, 2021.

       (3) The final pretrial order shall be filed by August 19, 2021.

       (4) The parties shall appear for the final pre-trial conference on September 2, at 4:00

p.m., on the following conference call line: 888-363-4749, access code: 558-3333. The time of

the conference is approximate, but the parties shall be ready to proceed by that time. It is further

       ORDERED that by April 29, 2021, the parties shall file a joint letter apprising the Court

of the outcome of mediation.

Dated: March 8, 2021
       New York, New York




                                                  2
